            Case 4:19-cv-00844-JM Document 14 Filed 08/21/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CARLOS DIAZ, ET AL.,                                                            PLAINTIFFS
Each Individually and on
Behalf of All Others Similarly Situated


vs.                                   No. 4:19-cv-844-JM


ASSEMBLERS, INC., and MICHAEL GIACCONE                                         DEFENDANTS


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COME NOW Plaintiffs Carlos Diaz, Scott Bryan, Gilxavier Pagan, Chance Mills,

Nicholas Aldridge and Christopher Triplett, and Defendants Assemblers, Inc. and Michael

Giaccone, by and through their undersigned counsel, and for their Joint Stipulation of

Dismissal with Prejudice, state as follows:

       1.      Plaintiffs brought this action against Defendants alleging violations of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Arkansas Minimum

Wage Act (“AMWA”), Ark. Code Ann. § 11-4-201, et seq.

       2.      After arms-length negotiations in which Plaintiffs and Defendants were both

represented by counsel, Plaintiffs and Defendants reached an agreement that resolves

all claims in this lawsuit; Plaintiffs and Defendants believe their agreement is a fair,

reasonable and adequate compromise of a bona fide dispute.

       3.      The parties file this stipulation of dismissal with prejudice pursuant to Rule

41(a)(1)(A)(ii), which allows a case to be dismissed by stipulation if signed by all parties

who have appeared.


                                              Page 1 of 4
                             Carlos Diaz, et al. v. Assemblers, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-844-JM
                            Joint Stipulation of Dismissal with Prejudice
            Case 4:19-cv-00844-JM Document 14 Filed 08/21/20 Page 2 of 4




       4.      Courts in both the Eastern and Western Districts of Arkansas have agreed

that courts are not required to review a settlement under the FLSA where “(1) the lawsuit

is not a collective action; (2) all individual plaintiffs were represented by an attorney from

the time of the filing of the complaint through the conclusion of subsequent settlement

negotiations; and (3) all parties have indicated to the Court in writing through their

attorneys that they wish for their settlement agreement to remain private and that they do

not wish for any reasonableness review of their settlement to occur.” Schneider v. Habitat

for Humanity Int’l, Inc., No. 5:14-cv-5230-TLB, 2015 U.S. Dist. LEXIS 14679, at *7 (W.D.

Ark. Feb. 5, 2015) (Brooks, J.); see also Order, Marshall v. United Inv. Solutions, Inc., No.

4:18-cv-761-JM (E.D. Ark. Jan. 16, 2019), ECF No. 5 (dismissing case with prejudice

without review based upon the parties’ stipulation); Willer v. Ark. Cty. Cty.-Op, No. 4:17-

cv-408-BSM, 2018 U.S. Dist. LEXIS 193793, at *1–2 (E.D. Ark. Nov. 14, 2018) (Miller, J.)

(dismissing case without reasonableness review because three factors from Schneider

were met); Adams v. Centerfold Entm't Club, Inc., No. 6:17-cv-6047-SOH, 2018 U.S. Dist.

LEXIS 187750, at *2–3 (W.D. Ark. Nov. 2, 2018) (Hickey, J.) (same); Perez v. Garcia, No.

4:16-cv-81-KGB, 2016 U.S. Dist. LEXIS 165788, at *2 (E.D. Ark. Dec. 1, 2016) (Baker, J.)

(same) (citing Martin v. Spring Break '83 Prods., L.L.C., 688 F.3d 247, 256 (5th Cir. 2012)).

       5.      The Court has not certified a collective action class, nor does Plaintiffs and

Defendants’ agreement purport to resolve any claims on behalf of any class.

       6.      The parties wish for their agreement to remain private and do not wish for

any reasonableness review to occur. Because Plaintiffs and Defendants desire to keep

their settlement agreement confidential, if the Court desires to review the terms of the




                                              Page 2 of 4
                             Carlos Diaz, et al. v. Assemblers, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-844-JM
                            Joint Stipulation of Dismissal with Prejudice
           Case 4:19-cv-00844-JM Document 14 Filed 08/21/20 Page 3 of 4




settlement agreement, Plaintiffs and Defendants ask for leave to submit the agreement

to the Court for review in camera.

      7.      The parties hereby stipulate to the dismissal of this action with prejudice.




                                             Page 3 of 4
                            Carlos Diaz, et al. v. Assemblers, Inc., et al.
                              U.S.D.C. (E.D. Ark.) No. 4:19-cv-844-JM
                           Joint Stipulation of Dismissal with Prejudice
Case 4:19-cv-00844-JM Document 14 Filed 08/21/20 Page 4 of 4




                                          Respectfully submitted,

                                          CARLOS DIAZ, ET AL., Each
                                          Individually and on Behalf of
                                          All Others Similarly Situated,
                                          PLAINTIFFS

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford Road, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040

                                          Lydia H. Hamlet
                                          Ark. Bar No. 2011082
                                          lydia@sanfordlawfirm.com

                                          Josh Sanford
                                          Ark. Bar No. 2001037
                                          josh@sanfordlawfirm.com

                                 and      ASSEMBLERS, INC. and MICHAEL
                                          GIACCONE, DEFENDANTS

                                          CROSS, GUNTER, WITHERSPOON
                                          & GALCHUS, P.C.
                                          500 President Clinton Avenue, Suite 200
                                          Little Rock, Arkansas 72201
                                          Telephone: (501) 371-9999
                                          Facsimile: (501) 371-0035

                                          Missy McJunkins Duke
                                          Ark. Bar No. 99167
                                          mduke@cgwg.com

                                          MIKEL & HAMILL, PLLC
                                          620 Lindsay Street, Suite 200
                                          Chattanooga, Tennessee 37403
                                          Telephone: (423) 541-5400

                                          /s/ Donna J. Mikel (with permission)
                                          Donna J. Mikel
                                          Tenn. Bar No. 020777
                                          dmikel@mhemploymentlaw.com

                                Page 4 of 4
               Carlos Diaz, et al. v. Assemblers, Inc., et al.
                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-844-JM
              Joint Stipulation of Dismissal with Prejudice
